                          UNITED STATES DISTRICT COURT 
                             DISTRICT OF MINNESOTA 
     

    DANIEL BELLINO,                                Case No. 18‐CV‐1013 (NEB/LIB) 
                                                                  
                     Plaintiff,                                   
                                                                  
    v.                                           ORDER ON DEFENDANT’S MOTION 
                                                   TO DISMISS AND PLAINTIFF’S 
    JESSICA GRINDE,                                    MOTION TO AMEND 
     
                     Defendant. 
     
 
        This  matter  comes  before  the  Court  on  Defendant  Jessica  Grinde’s  Motion  to 

Dismiss [ECF No. 22] and Plaintiff Daniel Bellino’s Motion to Amend [ECF No. 38]. On 

September  14,  2018,  Grinde  filed  her  Motion  to  Dismiss.  [ECF  No.  22.]  In  lieu  of 

responding to the Motion to Dismiss, Bellino filed a Second Amended Complaint [ECF 

No. 32] on October 5, 2018. The Court ordered that the Second Amended Complaint be 

stricken without prejudice as having been filed in error, because it failed to comply with 

Federal Rule of Civil Procedure 15(a). [See ECF No. 33.] Bellino thereafter filed his Motion 

to Amend on October 26, 2018 [ECF No. 38] and filed his response to Grinde’s Motion to 

Dismiss on November 2, 2018 [ECF No. 44]. For the reasons stated below, the Court grants 

the Motion to Dismiss and denies the Motion to Amend. 

         

         
                                                               BACKGROUND 

              On October 23, 2014, Plaintiff Daniel Bellino was arrested and charged with fifth 

degree drug possession in Cass County, Minnesota. [ECF No. 15 (“First Am. Compl.”) at 

¶18.] Bellino appeared in Cass County District Court on a First Appearance before Cass 

County District Judge Jana Austed on October 24, 2014. (Id., ¶23.) Judge Austad set bail 

at $10,000 with conditions or $30,000 without conditions and ordered a drug test to be 

completed. (Id., ¶¶ 24‐25.) Bellino was unable to post bail and remained in the Crow Wing 

County Jail as a result. (Id., ¶32.) 

              At the time, Bellino was on probation for a separate offense in Beltrami County. 

(Id., ¶¶22, 33.) Defendant Jessica Grinde was Bellino’s probation officer for the Beltrami 

County offense and placed Bellino on a hold for a suspected probation violation due to 

the  Cass  County  charge.  (Id.,  ¶22.)  The  public  record  shows  Beltrami  County  District 

Court,  after  reviewing  the  Violation  Report  and  Grinde’s  recommendation,  issued  an 

order  on  October  29,  2014  that  Bellino  be  apprehended  on  a  probation  hold.  [State  v. 

Bellino, No. 04‐CR‐13‐1312, Index #4 (Beltrami County Dist. Ct.); Jonassen Aff., Exs. C‐D.]1 

              On  December  11,  2014,  Bellino  alleges  he  was  informed  that  his  Cass  County 

charges  would  be  dismissed  in  exchange  for  Bellino’s  son  pleading  guilty  to  the  fifth‐

                                                            
1 The district court may take judicial notice of public records and may thus consider them 
on a motion to dismiss. Faibisch v. Univ. of Minn., 304 F.3d 797, 802–03 (8th Cir. 2002). Cass 
County  Court  records  are  a  matter  of  public  record,  and  accordingly,  can  be  properly 
considered by the district court in ruling on a motion to dismiss. See Porous Media Corp. 
v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999). 


                                                                   2 
degree  possession  charge.  (First  Am.  Compl.,  ¶31.)  Bellino  further  alleges  that  as  of 

December  11,  2014,  the  Cass  County  charge  was  dismissed  and  he  should  have  been 

transferred to Beltrami County to “deal with his probation hold.” (Id., ¶¶31–33.) Thus, 

according to the Complaint, Beltrami County’s failure to transfer Bellino resulted in an 

additional 27 days of detention in Crow County, to January 8, 2015.2 (Id., ¶34.)  

              Public records reveal the Cass County charge was dismissed not in December, but 

on January 7, 2015. [State v. Bellino, No. 11‐CR‐14‐1923, Index #18 (Cass County Dist. Ct.); 

Jonassen Aff., Exs. A‐B.] Bellino was released from Crow Wing County Jail the following 

day, on January 8, 2015. (First Am. Compl., ¶45.) 3 

              Bellino  sued  Grinde,  alleging  Fourth  and  Fourteenth  Amendment  violations 

under  42  U.S.C.  §  1983.  (Id.,  ¶¶2,  63,  68.)  Bellino  also  brought  a  state  law  claim  for 

negligence. (Id., ¶73.)  

               

               



                                                            
2 Bellino also alleges that on January 7, 2015 he received a letter dated October 24, 2014 
stating that his field urine test showed a negative —or clean — result. (Id., ¶¶36–37.) 
Bellino asserts that Grinde knew of the test results on or about October 24, 2014. (Id., 
¶41.)  
3 The Beltrami County probation hold was dismissed after the Cass County charges 

were dismissed. Public record shows that on January 16, 2015, the Beltrami County 
District Court issued an order quashing the warrant and dismissing the probation 
violation after “review of the Violation Report dated January 7, 2015, and in view of the 
agent’s recommendation.” [State v. Bellino, No. 04‐CR‐13‐1312, Index #12; Jonassen Aff., 
Ex. E.] 


                                                               3 
                                                               ANALYSIS 

       I.             Motion to Dismiss  
 
              The Court takes notice that Grinde’s motion to dismiss is technically unopposed, 

because Bellino failed to timely serve or file a response.4 Opposition papers were filed 

late,  however,  and  the  Court  analyzes  Grinde’s  motion  to  dismiss  and  the  opposition 

papers on their merits.  

       A.             Standard of Review 
 
              Rule  12(b)(6)  of  the  Federal  Rules  of  Civil  Procedure  provides  that  a  defendant 

may move to dismiss a claim if, on the pleadings, a party has failed to state a claim upon 

which relief may be granted. In reviewing a motion to dismiss for failure to state a claim 

upon which relief can be granted under Rule 12(b)(6), the Court must accept as true all 

factual allegations and view them in the light most favorable to the plaintiff. Schaller Tel. 

Co. v. Golden Sky Sys., Inc., 298 F.3d 736, 740 (8th Cir. 2002). When “addressing a motion 

to dismiss, the court may consider the pleadings themselves, materials embraced by the 

pleadings, exhibits attached to the pleadings, and matters of public record.” Mulvenon v. 

Greenwood, 643 F.3d 653, 656–57 (8th Cir. 2011) (quotation and citation omitted). 

              Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short 

and plain statement of the claim showing that the pleader is entitled to relief.” To state a 

                                                            
 Bellino’s response to Grinde’s motion to dismiss was due on October 5, 2018. [D. Minn. 
4

L.R.7.1(c)(2).] He filed a response to Grinde’s motion on November 2, 2018—28 days 
past due, without attempting to obtain an extension. [ECF No. 44.] 


                                                                  4 
claim, a plaintiff must plead facts sufficient to “raise a right to relief above the speculative 

level.”  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  555  (2008);  see  also  Schaaf  v.  Residential 

Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008). “A claim has facial plausibility when the 

plaintiff pleads factual content that allows the court to draw the reasonable inference that 

the  defendant  is  liable  for  the  misconduct  alleged.” Ashcroft  v.  Iqbal, 556  U.S.  662,  678 

(2009) (citing Twombly, 550 U.S. at 556). Whether a complaint states a claim is a matter of 

law.  Morton  v.  Becker,  793  F.2d  185,  187  (8th  Cir.  1986).  A  motion  to  dismiss  must  be 

granted when the complaint does not allege “enough facts to state a claim to relief that is 

plausible on its face” rather than merely conceivable. Twombly, 550 U.S. at 570; Iqbal, 556 

U.S. at 678–79. 

    B.      Bellino’s claims are barred by Heck v. Humphrey. 
 
         Grinde  argues  Bellino’s  42  U.S.C.  §  1983  claims  are  barred  by  the  favorable 

termination rule established in Heck v. Humphrey, 512 U.S. 477 (1994) because Bellino has 

not established that his incarceration has been declared invalid or unlawful. In Heck v. 

Humphrey,  the  Supreme  Court  held  that  “in  order  to  recover  damages  for  allegedly 

unconstitutional  conviction  or  imprisonment,  or  for  other  harm  caused  by  the  actions 

whose  unlawfulness  would  render  a  conviction  or  sentence  invalid,  a  §  1983  plaintiff 

must prove that the conviction or sentence has been reversed on direct appeal, expunged 

by  executive  order,  declared  invalid  by  a  state  tribunal  authorized  to  make  such  

determination, or called into question by a federal court’s issuance of a writ of habeas 



                                                    5 
corpus.” Id. at 486–87. A prisoner’s claim for damages is not cognizable under § 1983 if it 

implies the invalidity of his conviction or confinement, unless the conviction or sentence 

has already been invalidated. Id. at 487. 

       The  Eighth  Circuit  has  interpreted  Heck  to  “impose  a  universal  favorable 

termination requirement on all § 1983 plaintiffs attacking the validity of their conviction 

or sentence,” Newmy v. Johnson, 758 F.3d 1008, 1011–12 (8th Cir. 2014), and has explicitly 

declined to recognize an exception for plaintiffs who are no longer incarcerated. Enzti v. 

Redmann, 485 F.3d 998, 1003 (8th Cir. 2007) (relying on Heck, 512 U.S. at 490 n.10 (“[T]he 

principle barring collateral attacks—a longstanding and deeply rooted feature of both the 

common law and our own jurisprudence—is not rendered inapplicable by the fortuity 

that  a  convicted  criminal  is  no  longer  incarcerated.”)).  In  Newmy  v.  Johnson,  a  plaintiff 

brought a § 1983 claim against his parole officer, claiming the officer made a false report 

resulting in his parole revocation. 758 F.3d at 1009. At the time Newmy bought his § 1983 

claim, he was no longer incarcerated based on the underlying parole revocation. Id. The 

court found his claim barred by Heck, extending its Entzi ruling that Heck is not limited to 

plaintiffs in custody. Newmy, 758 F.3d at 1011.  

       At oral argument, Bellino argued that Heck’s favorable termination rule does not 

apply  to  pretrial  detainees.  Here,  however,  Bellino  is  challenging  his  detention  as  a 

probationer, stating the detention was the probation officer’s fault  because she placed the 

probation hold on him. Bellino mischaracterizes himself as a pretrial detainee. Instead, 



                                                  6 
Bellino  is  challenging  his  post‐trial  incarceration  for  a  probation  violation,  which  falls 

within Entzi and Newmy. Because Bellino is calling into question the decision to place him 

on  a  probation  hold,  he  is  challenging  the  validity  of  his  continued  incarceration  as  a 

probationer, not a pre‐trial detainee.5 Heck bars Bellino’s § 1983 claims against Grinde.6  

       C.             Bellino fails to state a claim under the Fourth Amendment. 
 
              Grinde also argues that Bellino fails to state a cognizable claim under the Fourth 

Amendment.7  The  Fourth  Amendment  protects  “against  unreasonable  searches  and 

                                                            
5  The  Court  also  finds  persuasive  other  courts’  rulings  that  Heck  extends  to  situations 
involving probation revocation. See Beck v. City of Muskogee Police Depʹt, 195 F.3d 553, 557 
(10th Cir. 1999) (noting the circuit has extended Heck to situations involving probation 
revocation);  Crow  v.  Penry,  102  F.3d  1086,  1087  (10th  Cir.  1996)  (providing  that  §  1983 
claims challenging revocation of probation are precluded under Heck until the revocation 
is  invalidated);  see  also  Eaton  v.  McGee,  113  F.  Appʹx  9,  10  (5th  Cir.  2004)  (finding 
appellant’s complaint challenged the validity of his probation revocation and because he 
had not shown the revocation had been set aside, his claims were Heck‐barred); Jackson v. 
Vannoy, 49 F.3d 175, 177 (5th Cir. 1995) (same); Baskett v. Papini, 245 F. Appʹx 677, 678 (9th 
Cir. 2007) (affirming dismissal of a § 1983 action “as Heck‐barred because his allegations 
necessarily call into question the validity of the probation revocation”). 
6 Although the Eighth Circuit has not directly ruled on the applicability of Heck to pretrial 

detainees, other circuits have considered the issue and have found the Heck bar to apply 
equally. See Thomas v. Pugh, 9 F. Appʹx 370, 372 (6th Cir. 2001) (citing Alvarez‐Machain v. 
United States, 107 F.3d 696, 700–01 (9th Cir. 1996); Hamilton v. Lyons, 74 F.3d 99, 102–03 
(5th Cir. 1996)); but see Grider v. Cook, 522 F. App’x 544, 547 (11th Cir. 2013) (noting that 
whether the “Heck bar applies to pretrial detainees” is “a proposition drawn into question 
by the Supreme Court in Wallace v. Kato, 549 U.S. 384, 393 (2007)”). Since Bellino is not 
positioned as a pretrial detainee in his claim against Grinde, the Court need not decide 
the issue. 
7  The  Court  agrees  that  the  proper  analysis  for  Bellino’s  claims  fall  under  the  Fourth 

Amendment  and  not  the  Fourteenth  Amendment.  Albright  v.  Oliver,  510  U.S.  266,  273 
(1994)  (stating  where  a  particular  Amendment  provides  an  explicit  source  of 
constitutional  protection,  that  Amendment,  not  substantive  due  process,  must  be  the 
guide for analyzing a claim); Graham v. Connon, 490 U.S. 386, 395 (1989) (providing that 


                                                               7 
seizures” of the person. U.S. Const. amen. IV. Fourth Amendment seizures are reasonable 

if they are based on probable cause. Bailey v. U.S., 568 U.S. 186, 192 (2013) (quotation and 

citation  omitted).  Bellino  alleges  Grinde  violated  his  right  to  be  “free  from  continued 

incarceration as a pretrial detainee, when the state had dismissed the charges against him 

and  there  were  no  other  probationary  conditions  supporting  his  continued 

incarceration.” (First Am. Compl., ¶64.) 

              The Court agrees that Bellino fails to plead sufficiently a § 1983 claim under the 

Fourth Amendment. Bellino concedes he was incarcerated due to the new Cass County 

charge for which he could not post bail. Bellino remained incarcerated until January 8, 

2015,  one  day  after  the  charge  was  ultimately  dismissed.  Grinde  submitted 

recommendations to Beltrami County District Court on January 7, 2015 that the probation 

violation be dismissed. (Jonassen Aff., Ex. E.)8 Thus, it is not plausible that Grinde had 

any responsibility related to Bellino’s incarceration. It is irrelevant whether Grinde had 

any  knowledge  of  Bellino’s  son’s  plea  agreement,  because  the  public  record  states  the 




                                                            
all  claims  regarding  a  “seizure”  of  a  citizen  should  be  analyzed  under  the  Fourth 
Amendment,  rather  than  under  a  “substantive  due  process”  approach).  As  such,  the 
Court will only analyze Bellino’s claim pursuant to the Fourth Amendment. 
8 For this reason, Bellino’s argument that the charge being dismissed on January 7, 2015 

instead of December 11, 2014 “is a distinction without a difference” fails. [See ECF No. 
44 at 4.] Grinde immediately recommended dismissing the probation violation once the 
Cass County charge was dismissed.  


                                                               8 
Cass County charge was actually dismissed on January 7, 2015. Accordingly, Bellino has 

not sufficiently pled facts indicating Grinde violate Bellino’s Fourth Amendment rights. 


   D. Grinde is immune from the claims. 

       Grinde further argues that even if Bellino’s claims were sufficiently pled,  she is 

immune from liability. Government officials may be entitled to immunity from suits for 

damages under either absolute or qualified immunity. Officials are entitled to absolute 

immunity  when  they  perform  functions  closely  associated  with  the  judicial  process, 

Cleavinger  v.  Saxner,  474  U.S.  193,  200  (1985),  whereas  qualified  immunity  “shields 

government  officials  performing  discretionary  functions  from  civil  liability  if  their 

conduct does not violate clearly established statutory or constitutional rights of which a 

reasonable person would have known.” Ray v. Pickett, 734 F.2d 370, 371 (8th Cir. 1984) 

(citation committed). Courts must take a functional approach when analyzing immunity 

law. Therefore, immunity is extended based on the nature of responsibilities, and not on 

one’s  rank  in  government.  Id.  at  372.  “Under  this  approach,  certain  adjudicatory  or 

prosecutorial functions of a probation officer may be entitled to absolute immunity, while 

other  functions,  more  administrative,  supervisory,  or  investigative  in  nature,  may 

warrant only a qualified immunity.” Id. (citations omitted). For the reasons stated below, 

Grinde is entitled to both absolute and qualified immunity. 


        




                                               9 
    1.      Absolute Immunity 
 
         In Anton v. Getty, the Eighth Circuit held that “probation officers are entitled to 

absolute immunity when they ‘perform discretionary tasks that play an integral part in 

the decision making process,’ such as when they ‘evaluate facts, draw legal conclusions, 

and make recommendations.’“ Jensen v. Jorgenson, 2005 WL 2412379, at *8 (D.S.D. Sept. 

29, 2005) (quoting Anton, 78 F.3d 393, 396 (8th Cir. 1996)). In Anton, a parolee argued that 

the probation officers violated his constitutional rights when they rejected his parole plan 

and recommended parole be delayed. 78 F.3d at 396. The Court found probation officers 

were entitled to absolute immunity because the information and recommendation they 

provided  played  a  significant  part  in  the  decision‐making  process.  Id.  The  Court 

distinguished  its  holding  from  a  prior  decision  in  Ray  v.  Pickett,  734  F.2d  370  (8th  Cir. 

1984) where a probation officer was entitled to only qualified immunity because he was 

not performing an adjudicatory function when he filed a parole‐violation report. Id. at 

396,  n.  5.  Unlike  the  officers  in  Anton,  whose  recommendations  bore  an  intimate 

relationship to the ultimate decision to delay parole, the “effect of filing a parole‐violation 

report was merely to trigger an inquiry by another officer that may or may not lead to an 

administrative proceeding.” See id. (quoting Ray, 734 F.2d at 373). 

         Grinde  submitted  violation  reports  and  made  recommendations  based  on  her 

evaluation of the situation and determination that the new charge warranted a probation 

violation.  Public  records  establish  that  the  Beltrami  County  Court  relied  on  Grinde’s 



                                                  10 
reports  and  recommendations  when  it  issued  –  and  then  ultimately  quashed  –  the 

warrant. The facts here indicate Grinde’s actions were more akin to those in Anton, in that 

her tasks were  intertwined with the ultimate decision‐making process, and therefore she 

is entitled to absolute immunity.  

    2.      Qualified Immunity 
 
         Grinde  is  also  entitled  to  dismissal  based  on  qualified  immunity.  Qualified 

immunity requires a two‐part analysis. Munz v. Michael, 28 F.3d 795, 799 (8th Cir. 1994). 

First,  the  Court  must  determine  whether  the  plaintiff  has  alleged  the  violation  of  a 

constitutional right. Id. Second, the Court must determine whether that right was clearly 

established at the time of the alleged violation. Id. For the law to be clearly established, 

“[i]t is only necessary that the unlawfulness of the officialʹs act [be] apparent in view of 

pre‐existing law.” Id. (quoting Hall v. Lombardi, 996 F.2d 954, 958 (8th Cir. 1993)). Further, 

its contours “must be sufficiently clear that a reasonable official would understand that 

what  he  is  doing  violates  that  right.”  Hope  v.  Pelzer,  536  U.S.  730,  739,  (2002)  (citation 

omitted).

         Bellino has not sufficiently pled, nor can he establish, that Grinde violated a clearly 

established  right.  Although  Bellino  alleged  Grinde  violated  his  constitutional  right 

against unreasonable seizure by his continued incarceration, he fails to satisfy the second 

prong because there was no right that was clearly established or violated. Bellino was 

incarcerated due to a separate Cass County charge and released once the that charge was 



                                                   11 
dismissed.  There  was,  in  fact,  no  “continued  incarceration”  in  violation  of  Bellino’s 

constitutional rights. Moreover, a reasonable official would understand that a “probation 

hold” was reasonable and not in violation of a constitutional right in light of the pending 

Cass County charge. On the same day that the Cass County charge was dismissed, Grinde 

filed a Violation Report recommending the probation violation be dismissed as well. In 

doing  so,  Grinde  did  not  violate  a  clearly  established  right.    Accordingly,  Grinde  is 

entitled to qualified immunity and Bellino’s federal claims are dismissed. 

    E. Grinde lacks personal involvement in Bellino’s incarceration.  
 
       Grinde  also  argues  that  she  lacks  sufficient  personal  involvement  in  Bellino’s 

incarceration, and thus, Grinde has not personally violated a constitutional right and the 

§ 1983 claims must be dismissed.  To state a claim under § 1983, the plaintiff must plead 

that  a  government  official  has  personally  violated  the  plaintiffʹs  constitutional  rights. 

Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014) (citing Iqbal, 556 U.S. at 676); see also Ellis 

v. Norris, 179 F.3d 1078, 1079 (8th Cir. 1999) (A plaintiff must allege facts supporting any 

individual  defendantʹs  personal  involvement  or  responsibility  for  the  violations.).  To 

establish  personal  involvement,  a  plaintiff  must  prove  that  a  defendant  directly 

participated  in  the  constitutional  violation  or  was  deliberately  indifferent  in  failing  to 

correct violations. Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995); Choate v. Lockhard, 7 F.3d 

1370, 1376 (8th Cir. 1993). It is not enough to rest on a bald allegation that a defendant 

knows or should have known of a constitutional violation. Boyd, 47 F.3d at 968 n.1. 



                                                 12 
          Bellino premises his claims on Grinde’s failure to release him from incarceration, 

but she had no personal involvement in Bellino’s incarceration on the new charge, or on 

the  decision  to  bring  the  new  charge.  Bellino  acknowledges  that  he  was  held  on  new 

charges in Cass County and that he remained incarcerated because he could not post bail. 

Moreover,  the  public  record  clearly  demonstrates  that  the  Cass  County  charges  were 

dismissed on January 7, 2015, not December 11, 2014. Bellino was released upon the Cass 

County  dismissal.  As  a  probation  officer  for  Bellino’s  earlier  Beltrami  County  offense, 

Grinde  lacks  personal  involvement  in  Bellino’s  incarceration.  As  such,  Bellino’s 

complaint  does  not  allege  Grinde  was  personal  involved  with  or  responsible  for  the 

alleged constitutional violations.  

    II.      Court declines to exercise supplemental jurisdiction. 
 
          Under  28  U.S.C.  §  1367(c)(3),  the  Court  may  decline  to  exercise  supplemental 

jurisdiction over a claim if “the district court has dismissed all claims over which it has 

original jurisdiction.” “The Court has broad discretion in deciding whether to continue 

hearing  state  claims  following  dismissal  of  federal  claims.”  Shimer  v.  Shingobee  Island 

Water & Sewer Comm’n, 2003 WL 1610788, at *8 (D. Minn. Mar. 18, 2003). In determining 

whether  to  exercise  supplemental  jurisdiction,  courts  consider  judicial  efficiency, 

convenience, and fairness to litigators. Condor Corp. v. City of St. Paul, 912 F.2d 215, 221 

(8th Cir. 1990). In assessing efficiency, convenience, and fairness, courts look to multiple 

factors, including “the stage of the litigation; the difficulty of the state claim; the amount 



                                                13 
of  time  and  energy  necessary  for  the  claim’s  resolution;  and  the  availability  of  a  state 

forum.”  Goddard,  Inc.  v.  Henry’s  Foods,  Inc.,  291  F.Supp.2d  1021,  1051  (D.  Minn.  2003) 

(quotation omitted). 

       “[W]hen federal claims are dismissed before trial, the normal practice is to dismiss 

pendent [state law] claims.” Stokes v. Lokken, 644 F.2d 779, 785 (8th Cir. 1981), overruled on 

other grounds by Pinter v. Dahl, 486 U.S. 622 (1988). “If the claim giving original jurisdiction 

is  dismissed  early  in  the  action,  ‘before  any  substantial  preparation  has  gone  into  the 

dependent  claims,  dismissing  or  remanding  the  [state  claims]  upon  declining 

supplemental jurisdiction seems fair enough.’” Gregoire v. Class, 236 F.3d 413, 419 (8th Cir. 

2000)  (quoting  28  U.S.C.  §  1367  cmt.  at  835  (1993)).  Courts  should  “exercise  judicial 

restraint and avoid state law issues wherever possible’” Thomas v. Dickel, 213 F.3d 1023, 

1026 (8th Cir. 2000) (citation omitted), and the factors considered typically point toward 

declining to exercise supplemental jurisdiction, Carnegie–Mellon Univ. v. Cohill, 484 U.S. 

343, 350 n. 7 (1988). 

       Here, the Court has dismissed Bellino’s federal claims against Grinde, and only 

Bellino’s  state  law  claim  of  negligence  remains.  Considering  the  early  stage  of  this 

litigation  and  the  ability  to  adjudicate  the  negligence  claim  in  state  court,  the  Court 

declines to exercise supplemental jurisdiction and the state claim is dismissed without 

prejudice.     




                                                 14 
    III.       The Court denies the motion to amend on futility grounds, as the proposed 
               amendments to the facts do not change the result.  
 
           Bellino seeks  to  file a  Second Amended Complaint to  add the following  factual 

allegations:  

           
         On December 11, 2014, Bellino was informed in “open court” during a 
         hearing in a criminal case against his son that Cass County dismissed 
         his new charge through a plea with his son; 
       Bellino’s son’s plea agreement was made on the record in court;  
       Bellino was present when his son pleaded guilty and the Cass County 
         District  Court  determined  that  the  charges  against  Bellino  were  to  be 
         dismissed at once; 
       Grinde had actual knowledge that Bellino’s son’s guilty plea absolved 
         Bellino completely; and, 
       Bellino needs and is taking steps to get the transcript of the December 
         11, 2014 hearing. 
          
[ECF No. 38‐2 at ¶¶27–29, 40–41.] Rule 15(a)(2) of the Federal Rules of Civil Procedure 

provides that “[t]he court should freely give leave [to amend a pleading] when justice so 

requires.” But “[a] district court may appropriately deny leave to amend where there are 

compelling reasons such as undue delay, bad faith, or dilatory motive, repeated failure 

to  cure  deficiencies  by  amendments  previously  allowed,  undue  prejudice  to  the  non‐

moving  party,  or  futility  of  the  amendment.”  Moses.com  Secs.,  Inc.  v.  Comprehensive 

Software Sys., Inc., 406 F.3d 1052, 1065 (8th Cir. 2005) (quotation omitted). Amendment is 

futile where the proposed amended claim would not withstand a motion to dismiss. See 

Lunsford v. RBC Dain Rauscher, Inc., 590 F. Supp. 2d 1153, 1158 (D. Minn. 2008). 

           As an initial matter, Rule 15(a)(1) provides that:   




                                                 15 
       “[a] party may amend its pleading once as a matter of course within: (A) 21 
       days  after  serving  it,  or  (B)  if  the  pleading  is  one  to  which  a  responsive 
       pleading is required, 21 days after service of a responsive pleading or 21 
       days  after  service  of  a  motion  under  Rule  12(b),  (e),  or  (f),  whichever  is 
       earlier.”   
        
Bellino has previously amended his complaint once as of right pursuant to Fed. R. Civ. 

P. 15(a)(1)(B) to eliminate Beltrami County as a defendant in this case. [See ECF Nos. 15, 

16.] Grinde filed her motion to dismiss on September 14, 2018. [ECF No. 22.] Bellino then 

waited to file his proposed Second Amended Complaint until October 5, 2018— the day 

his  opposition  brief  was  due.  [ECF  No.  44;  D.  Minn.  L.R.  7.1(c)(2).]  Because  Bellino 

already filed an Amended Complaint and failed to comply with Fed. R. Civ. P. 15, the 

Court  ordered  Bellino’s  Second  Amended Complaint  stricken  without  prejudice.  [ECF 

No. 33.] Bellino then filed this motion to amend on October 26, 2018.  

       Ultimately, the Court concludes that the proposed Second Amended Complaint is 

futile and is denied. As set forth above, Bellino’s federal claims are Heck‐barred, Grinde 

is immune from liability under both absolute and qualified immunity and lacks personal 

involvement with any alleged violation of a constitutional right, and the Court declines 

to  exercise  supplemental  jurisdiction  over  the  negligence  claim.  The  proposed 

amendments do not change the Court’s analysis.  

       Further, despite the proposed Second Amended Complaint alleging that Grinde 

had “actual knowledge” that Bellino’s son’s guilty plea “absolved” Bellino, there are no 

facts indicating these allegations are anything more than conclusory statements. [ECF No. 



                                               16 
38‐2 at ¶¶27–29, 40.] Even so, it is undisputed that Bellino was incarcerated due to the 

Cass  County charge  and  that he  could  not afford to post bail. [ECF  38‐2 ¶26.]  Despite 

what Bellino alleges to have occurred on December 11, 2014, public record shows the Cass 

County charge was not dismissed until January 7, 2015. Finally, the Court rejects Bellino’s 

argument that his § 1983 claim under the Fourth Amendment could be regarded as one 

for malicious prosecution. Not only is there no mention of a malicious prosecution claim 

in the Second Amended Complaint, but Bellino fails to recite the elements and plead any 

facts for a malicious prosecution claim. See Iqbal, 556 U.S. at 678 (stating the mere recital 

of  the  elements  of  an  action  are  insufficient  to  survive  a  motion  to  dismiss).  As  such, 

Bellino’s Second Amended Complaint does not cure the deficiencies of his First Amended 

Complaint and would not survive a motion to dismiss. Accordingly, the motion to amend 

is denied.  

        

        

        

        

        

        

        

        



                                                 17 
                                      CONCLUSION 

        Based on the foregoing and on all of the files, records, and proceedings herein, the 

Motion to Dismiss is GRANTED and the Motion to Amend is DENIED. Accordingly, IT 

IS HEREBY ORDERED THAT: 

        1. Plaintiff’s amended complaint, with respect to its federal claims, is DISMISSED 

        WITH PREJUDICE. 

        2. Plaintiff’s negligence claim is DISMISSED WITHOUT PREJUDICE. 

LET JUDGMENT BE ENTERED ACCORDINGLY. 
 
 
Dated: January 30, 2019          BY THE COURT: 
 
                                 s/Nancy E. Brasel                                    
                                 Nancy E. Brasel 
                                 United States District Judge 

                                                 
 




                                             18 
